oO oOo ST DH wr F&F WY NHN =

BO OO mmm et

 

 

Case 5:18-cr-00258-EJD Document 950 Filed 08/25/21 Page 1 of 3

JOHN D. CLINE (CA State Bar No. 237759)

One Embarcadero Center, Suite 500

San Francisco, CA 94111

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vice)

LANCE A. WADE (Admitted Pro Hac Vice)

AMY MASON SAHARIA (Admitted Pro Hac Vice)

WILLIAMS & CONNOLLY LLP

725 Twelfth Street, NW

Washington, DC 20005

Telephone: (202) 434-5000 | Facsimile: (202) 434-5029

Email: KDowney@we.com; LWade@we.com; ASaharia@wc.com; KTrefz@we.com

Attorneys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, Case No. CR-18-00258-EJD

Plaintiff, DEFENDANT ELIZABETH HOLMES’
WAIVER OF PRESENCE AT AUGUST 26, 2021
MOTION HEARING RE: MOTION OF DOW
JONES & COMPANY, INC. TO INTERVENE
AND UNSEAL

Vv.

ELIZABETH HOLMES and
RAMESH “SUNNY” BALWANI,

Defendants. Hon. Edward J. Davila

ee ee ee ee She ee ee eee” Sie Se ee

 

DEFENDANT’S WAIVER OF PRESENCE AT AUGUST 26, 2021 MOTION HEARING
CR-18-00258 EJD
1

 
Oo fF Ss DH ww FF WwW WL

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 950 Filed 08/25/21 Page 2 of 3

The undersigned defendant hereby waives the right to be present in court upon the motion
hearing regarding the Motion of Dow Jones & Company Inc. to Intervene And Unseal, scheduled for
August 26, 2021 at 11:30 AM. The undersigned defendant further agrees that her interests will be
deemed represented at the August 26 hearing by the presence of her attorneys, the same as if the

defendant herself was personally present in court.

DATED: August 25, 2021

A t—

ELIZABETHIHOLMES

DATED: August 25, 2021 Yh Af),

D. CLINE
ev for Elizabeth Holmes

 

DEFENDANT’S WAIVER OF PRESENCE AT AUGUST 26, 2021 MOTION HEARING
CR-18-00258 EJD
2

 
oO © SN DBD Ww F&F WY NO —

NH NO NO NO ND ND ON mm met
mo & fem BS Br SBE Sse BS Ss SPF SS SE

 

 

Case 5:18-cr-00258-EJD Document 950 Filed 08/25/21 Page 3 of 3

I hereby certify that on August 25, 2021 a copy of this filing was delivered via ECF on all

counsel of record.

CERTIFICATE OF SERVICE

OC

J D. CLINE
orney for Elizabeth Holmes

DEFENDANT’S WAIVER OF PRESENCE AT AUGUST 26, 2021 MOTION HEARING

CR-18-00258 EJD

 
